Title: To Benjamin Franklin from William Carmichael, 13 August [i.e., September] 1784
From: Carmichael, William
To: Franklin, Benjamin


				
					St. Ildefonso 13th Augt. [i.e., September]
						1784
					Dear Sir
				
				I had the honor to receive your Excellencys Letter of the 26th Ulto. this day & knowing that a Spanish Courier extraordinary is to set off this Evening for Paris I avail myself of the occasion to thank your Excy for the information contained therein as well as for those proofs of Amity which appear in the whole tenor of the Letter I have just received; Beleive me when I Assure your Excellency that I regard the continuance of your countenance & protection as infinitely superior to all popular favor & that if you think well of me to the last moment of your existence I shall have no dread of what others may think of me, because I shall always have too strong a desire to justify your good opinion of me to fear that I shall fall into any error so considerable, as may

render me unworthy of that esteem which has at once been my protection & consolation— Mr Jeffersons acct of the silence of Congress to their Servants is perfectly satisfactory to me who know the nature of that Body, But I should be sorry to enter into such details as a vindication of their Silence to the Court at which I have the honor to reside. I know for more than a year the desire of this court to cultivate our Friendship I have made known this desire to Congress & I have no answer to my communications— I have not been authorized or Instructed to do service, I have therefore had but one Object in view & that has been to act in such a manner as not to do ill by adding to prejudices which possibly might be entertained from apparent neglect or insinuations from persons interested to continue jealousies & distrust that ought never to have existed & which can only be removed by generous & mutual Confidence— I shall write to the Commission at Large, it is highly necessary to speak a friendly an open & generous as well as firm Language to this Country, may I venture to add a very respectfull Language as proper to the feelings of a Sovereign who is fully capable of distinguishing what is due to a second Branch of the house of Bourbon which tho’ not immediately eventually contributed to our Independance— We have, I presume, nothing to do with resentments, I have Mr Adams Authority for this Assertion— Pardon me If I venture to speak freely to your Excellency; I have known for some time the appointment of commissioners mentioned by your Excy. I have had thoughts of addressing myself by Letter to that Commission, But as I could never have an Idea that the Gentlemen named therein would make any communication,

except thro my Channel to this Court, I rather have chosen to wait for their instructions, than by addressing them immediately, give them to understand that I doubted that they would not have a proper feeling of my character & Situation— I beg your Exy. to reflect before you give your consent to any communication to this Country that is not in perfect unison to this manner of thinking— Your Excellency [better?] than Anyone, all things considered, will feel the propriety of what I have the honor to remark to you.— I have recd & with much real satisfaction a Letter from My Namesake & I have answered it, I am ready to live & die with your family, because I know & feel that I cannot live or die more honorably, But for this purpose it is necessary that I know what are the views of Your Grandson— You have mentioned œonomy to me. If I Consulted the price of Turnpikes & Post Chaises without consulting for what purposes, I am obligd to pay honorably the one & the Other, I should be an economist— I am not, I live to please Others to be usefull to Others & not to Myself. If I have not your Approbation I shall have your pity & having that I am happy in being authorized to subscribe Myself Your Excys. Most Obliged & Most Affectionate Humble Sert.
				
					
						Wm. Carmichael
					
				
			